
	
		I
		111th CONGRESS
		2d Session
		H. R. 6569
		IN THE HOUSE OF REPRESENTATIVES
		
			December 21, 2010
			Ms. Linda T. Sánchez of
			 California introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to provide
		  for treatment of permanent partnerships between individuals of the same gender
		  as marriage for purposes of determining entitlement to benefits under such
		  title.
	
	
		1.Short titleThis Act may be cited as the
			 Equity in Social Security Act of
			 2010.
		2.Treatment of
			 permanent partnerships under title II of the Social Security Act
			(a)In
			 generalSection 216 of the
			 Social Security Act (42 U.S.C. 416) is amended by adding at the end the
			 following new subsection:
				
					(m)Permanent partnership(1)Notwithstanding any other provision of this
				title and under regulations of the Commissioner of Social Security prescribed
				as required under paragraph (3)—
							(A)In
				any case in which the Commissioner determines, in connection with the
				application by (or on behalf of) an individual for a benefit under this title,
				that a current or former marriage between the applicant and another individual,
				or between 2 other individuals, is a prerequisite for entitlement of the
				applicant to such benefit and the application designates, for treatment as such
				a marriage for purposes of such application, an arrangement between 2
				individuals of the same gender—
								(i)if the Commissioner determines that
				such arrangement is (or was) a permanent partnership within the meaning of
				paragraph (2), such arrangement shall be treated for purposes of this title as
				a marriage of such individuals; and
								(ii)each female party to such
				arrangement shall be treated as a wife with respect to such arrangement
				(referencing the other party as such individual’s spouse in connection with
				such arrangement) and each male party to such arrangement shall be treated as a
				husband with respect to such arrangement (referencing the other party as such
				individual’s spouse in connection with such arrangement).
								(B)An
				arrangement between individuals of the same gender shall be treated as a former
				marriage under subparagraph (A) in connection with an application for benefits
				under this title only if the Commissioner determines that such arrangement has
				been dissolved under the laws of the State of domicile of the applicant. In any
				case in which the Commissioner determines that such an arrangement has been so
				dissolved—
								(i)the dissolution of such arrangement
				shall be treated as a divorce with respect to such arrangement; and
								(ii)each female individual who was a
				party to such arrangement shall be treated as a divorced wife with respect to
				such arrangement (referencing the other party as such individual’s divorced
				spouse in connection with such arrangement) and each male individual who was a
				party to such arrangement shall be treated as a divorced husband with respect
				to such arrangement (referencing the other party as the applicant’s divorced
				spouse in connection with such arrangement).
								(C)In
				any case in which the Commissioner determines that, after an individual
				entitled to a monthly insurance benefit under section 202 became so entitled,
				such individual and another individual of the same gender have entered into an
				arrangement that constitutes a permanent partnership, such arrangement shall be
				treated as a marriage of such individuals for purposes of any provision of such
				section providing for termination of such entitlement upon marriage or
				remarriage.
							(D)Upon receipt by the Commissioner of an
				application by (or on behalf of) an individual for a benefit under this title
				containing certification by (or on behalf of) the applicant, submitted in such
				form and manner as shall be prescribed in such regulations, that the applicant
				is a stepchild or adopted child of an individual who is or was a party to an
				arrangement consisting of a permanent partnership, if such arrangement is
				treated as a marriage under subparagraph (A) and, under the laws of the
				domicile of the applicant, the applicant is, at the time of such application,
				treated as a stepchild or adopted child of such party to such arrangement, the
				applicant shall be treated as such a stepchild or adopted child of such party
				(referencing such party as a parent of the applicant).
							(E)Upon receipt by the Commissioner of an
				application by (or on behalf of) an individual for a benefit under this title
				containing certification by (or on behalf of) the applicant, submitted in such
				form and manner as shall be prescribed in such regulations, that the applicant
				is or was a party to an arrangement consisting of a permanent partnership and
				that the applicant is a parent of an individual who is a stepchild or adopted
				child of the applicant with respect to such arrangement, if such arrangement is
				treated as a marriage under subparagraph (A) and, under the laws of the
				domicile of the applicant, the applicant is, at the time of such application,
				treated as a parent of such individual with respect to such arrangement, the
				applicant shall be treated as such a parent of such individual (referencing
				such individual as a stepchild or adopted child of the applicant).
							(2)For purposes of this subsection, the
				term permanent partnership means, in connection with any
				individual, a committed, intimate arrangement which is between such individual
				and another individual who have both attained 18 years of age and which has
				been recognized and certified as legally valid by the State of domicile of the
				applicant, in any case in which—
							(A)each such individual intends a
				lifelong commitment to the other;
							(B)such individuals are financially
				interdependent;
							(C)such individuals are unable to
				contract with each other a marriage cognizable under this title (other than as
				provided in this subsection);
							(D)each such individual is not a first,
				second, or third degree blood relation of the other individual, and;
							(E)each such individual is neither
				married (within the meaning of this title other than as provided in this
				subsection) to, nor in a relationship described in the preceding provisions of
				this paragraph with, any third individual.
							(3)The Commissioner shall prescribe such
				regulations as are necessary to carry out the provisions of this subsection. In
				prescribing such regulations, the Commissioner shall take into account the laws
				of the State of domicile of an applicant for benefits under this title so as to
				ensure that such provisions, together with the other provisions of this title
				as applied in accordance with this subsection, are appropriately coordinated
				with each other and with the laws of such
				State.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to monthly insurance benefits for months after November 2011 for which
			 applications are filed after December 31, 2011, and with respect to lump-sum
			 death payments in connection with deaths occuring after such date.
			
